     Case 3:18-cr-00004-WKW-GMB Document 61 Filed 06/16/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
       v.                                )        CASE NO. 3:18-CR-4-WKW
                                         )                 [WO]
MELISSA KELLY HOYLE                      )

                                     ORDER

      Defendant has filed a second pro se motion for compassionate release in

which she seeks to modify an imposed term of imprisonment pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i). (Doc. # 59.) She has also filed a motion styled as a “motion for

reconsideration 18 U.S.C. § 3742(e) post sentencing rehabilitation programming.”

(Doc. # 58.) Both motions are due to be denied.

      Under § 3582(c)(1)(A)(i), a district court may modify a convicted defendant’s

sentence when “extraordinary and compelling reasons warrant such a reduction.”

However, a defendant may only move for such a reduction after he or she “has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or [after] the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” § 3582(c)(1)(A). Defendant’s second motion for compassionate release is

due to be denied for the same reason her first motion (Doc. # 55) was denied (Doc.
     Case 3:18-cr-00004-WKW-GMB Document 61 Filed 06/16/20 Page 2 of 3




# 56): Defendant’s motion does not indicate that she has pursued the statutorily

mandated procedure. Thus, her motion is still premature at this time.

      Defendant’s motion for reconsideration is difficult to interpret. The statute

she cites, 18 U.S.C. § 3742(e), was invalidated by United States v. Booker, 543 U.S.

220, 245 (2005). Her citation to Pepper v. United States, 562 U.S. 476 (2011),

suggests that she seeks resentencing based on her post-sentencing rehabilitation.

However, Pepper does not point Hoyle towards a path to resentencing; it merely

holds that “when a defendant’s sentence has been set aside on appeal and his case

remanded for resentencing, a district court may consider evidence of a defendant’s

rehabilitation since his prior sentencing and that such evidence may, in appropriate

cases, support a downward variance from the advisory Guidelines range.” 562 U.S.

at 490. Hoyle’s case has not been remanded for resentencing, nor is her claim

cognizable under 18 U.S.C. § 3582(c) or 28 U.S.C. § 2255, so this court cannot grant

her the relief she seeks. See United States v. Edmondson, 799 F. Supp. 2d 1297,

1299 (M.D. Ala. 2011).

      Accordingly, it is ORDERED that Defendant’s motion for compassionate

release (Doc. # 59) is DENIED without prejudice with leave to re-file her motion, if

necessary, after she has exhausted her administrative rights. Defendant’s motion for

reconsideration (Doc. # 58) is DENIED.




                                         2
Case 3:18-cr-00004-WKW-GMB Document 61 Filed 06/16/20 Page 3 of 3




 DONE this 16th day of June, 2020.

                                           /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE




                                 3
